Case 18-12662-abl   Doc 188   Entered 05/05/20 10:40:10   Page 1 of 98
Case 18-12662-abl   Doc 188   Entered 05/05/20 10:40:10   Page 2 of 98
Case 18-12662-abl   Doc 188   Entered 05/05/20 10:40:10   Page 3 of 98
Case 18-12662-abl   Doc 188   Entered 05/05/20 10:40:10   Page 4 of 98
Case 18-12662-abl   Doc 188   Entered 05/05/20 10:40:10   Page 5 of 98
Case 18-12662-abl   Doc 188   Entered 05/05/20 10:40:10   Page 6 of 98
Case 18-12662-abl   Doc 188   Entered 05/05/20 10:40:10   Page 7 of 98
Case 18-12662-abl   Doc 188   Entered 05/05/20 10:40:10   Page 8 of 98
Case 18-12662-abl   Doc 188   Entered 05/05/20 10:40:10   Page 9 of 98
Case 18-12662-abl   Doc 188   Entered 05/05/20 10:40:10   Page 10 of 98
Case 18-12662-abl   Doc 188   Entered 05/05/20 10:40:10   Page 11 of 98
Case 18-12662-abl   Doc 188   Entered 05/05/20 10:40:10   Page 12 of 98
                       Case 18-12662-abl
                              Case 18-12662-leb
                                          Doc 188Claim
                                                    Entered
                                                       4 Filed
                                                            05/05/20
                                                                06/07/18
                                                                     10:40:10
                                                                          PagePage
                                                                              1 of 313 of 98
 Fill in this information to identify the case:
                                                                                                                                 FILED
 Debtor 1 MEDIZONE INTERNATIONAL, INC.                                                                                    U.S. Bankruptcy Court
                                                                                                                            District of Nevada
 Debtor 2
 (Spouse, if filing)                                                                                                             6/7/2018
 United States Bankruptcy Court           District of Nevada                                                              Mary A. Schott, Clerk
 Case number: 18−12662


Official Form 410
Proof of Claim                                                                                                                                    04/16

Read the instructions before filling out this form. This form is for making a claim for payment in a bankruptcy case. Do not use this form to
make a request for payment of an administrative expense. Make such a request according to 11 U.S.C. § 503.

Filers must leave out or redact information that is entitled to privacy on this form or on any attached documents. Attach redacted copies of any
documents that support the claim, such as promissory notes, purchase orders, invoices, itemized statements of running accounts, contracts, judgments,
mortgages, and security agreements. Do not send original documents; they may be destroyed after scanning. If the documents are not available,
explain in an attachment.

A person who files a fraudulent claim could be fined up to $500,000, imprisoned for up to 5 years, or both. 18 U.S.C. §§ 152, 157, and 3571.

Fill in all the information about the claim as of the date the case was filed. That date is on the notice of bankruptcy (Form 309) that you received.


Part 1: Identify the Claim
1.Who is the current            HANS PETER PETERS
  creditor?
                                Name of the current creditor (the person or entity to be paid for this claim)

                                Other names the creditor used with the debtor            pls change house number from ' 16 ' to ' 12 '

2.Has this claim been                    No
  acquired from                          Yes. From whom?
  someone else?
3.Where should notices            Where should notices to the creditor be sent?                  Where should payments to the creditor be sent? (if
  and payments to the                                                                            different)
  creditor be sent?               HANS PETER PETERS                                              hans peter peters

  Federal Rule of                 Name                                                           Name
  Bankruptcy Procedure
  (FRBP) 2002(g)                  VIVTORIAWEG 16                                                 viktoriaweg 12
                                  61350 BAD HOMBURG
                                  GERMANY
                                                                                                 bad homburg − Germany, 61350

                                  Contact phone            0049 6172 84282                       Contact phone          0049617284282
                                  Contact email                                                  Contact email
                                     petershanspeter2@yahoo.com                                      petershanspeter2@yahoo.com

                                  Uniform claim identifier for electronic payments in chapter 13 (if you use one):



4.Does this claim amend                  No
  one already filed?                     Yes. Claim number on court claims registry (if known)                       Filed on

                                                                                                                                 MM / DD / YYYY
5.Do you know if anyone                  No
  else has filed a proof                 Yes. Who made the earlier filing?
  of claim for this claim?
Official Form 410                                                      Proof of Claim                                                  page 1
                       Case 18-12662-abl
                              Case 18-12662-leb
                                          Doc 188Claim
                                                    Entered
                                                       7 Filed
                                                            05/05/20
                                                                06/26/18
                                                                     10:40:10
                                                                          PagePage
                                                                              1 of 314 of 98
 Fill in this information to identify the case:
                                                                                                                                 FILED
 Debtor 1 MEDIZONE INTERNATIONAL, INC.                                                                                    U.S. Bankruptcy Court
                                                                                                                            District of Nevada
 Debtor 2
 (Spouse, if filing)                                                                                                             6/26/2018
 United States Bankruptcy Court           District of Nevada                                                              Mary A. Schott, Clerk
 Case number: 18−12662


Official Form 410
Proof of Claim                                                                                                                                    04/16

Read the instructions before filling out this form. This form is for making a claim for payment in a bankruptcy case. Do not use this form to
make a request for payment of an administrative expense. Make such a request according to 11 U.S.C. § 503.

Filers must leave out or redact information that is entitled to privacy on this form or on any attached documents. Attach redacted copies of any
documents that support the claim, such as promissory notes, purchase orders, invoices, itemized statements of running accounts, contracts, judgments,
mortgages, and security agreements. Do not send original documents; they may be destroyed after scanning. If the documents are not available,
explain in an attachment.

A person who files a fraudulent claim could be fined up to $500,000, imprisoned for up to 5 years, or both. 18 U.S.C. §§ 152, 157, and 3571.

Fill in all the information about the claim as of the date the case was filed. That date is on the notice of bankruptcy (Form 309) that you received.


Part 1: Identify the Claim
1.Who is the current            STEPHANIE FREEMAN
  creditor?
                                Name of the current creditor (the person or entity to be paid for this claim)

                                Other names the creditor used with the debtor


2.Has this claim been                    No
  acquired from                          Yes. From whom?
  someone else?
3.Where should notices            Where should notices to the creditor be sent?                  Where should payments to the creditor be sent? (if
  and payments to the                                                                            different)
  creditor be sent?               STEPHANIE FREEMAN

  Federal Rule of                 Name                                                           Name
  Bankruptcy Procedure
  (FRBP) 2002(g)                  664 E 6TH ST
                                  MESA AZ 85203−7107



                                  Contact phone              602−317−2644                        Contact phone

                                  Contact email                                                  Contact email
                                      stephanie.gardner@avnet.com

                                  Uniform claim identifier for electronic payments in chapter 13 (if you use one):



4.Does this claim amend                  No
  one already filed?                     Yes. Claim number on court claims registry (if known)                       Filed on

                                                                                                                                 MM / DD / YYYY
5.Do you know if anyone                  No
  else has filed a proof                 Yes. Who made the earlier filing?
  of claim for this claim?
Official Form 410                                                      Proof of Claim                                                  page 1
Case 18-12662-abl
       Case 18-12662-leb
                   Doc 188Claim
                             Entered
                                8 Filed
                                     05/05/20
                                         06/25/18
                                              10:40:10
                                                   PagePage
                                                       1 of 415 of 98
Case 18-12662-abl
       Case 18-12662-leb
                   Doc 188Claim
                             Entered
                                9 Filed
                                     05/05/20
                                         06/25/18
                                              10:40:10
                                                   PagePage
                                                       1 of 416 of 98
Case 18-12662-abl
      Case 18-12662-leb
                  Doc 188
                        Claim
                            Entered
                              10 Filed
                                    05/05/20
                                        06/25/18
                                             10:40:10
                                                   PagePage
                                                        1 of 417 of 98
Case 18-12662-abl
      Case 18-12662-leb
                  Doc 188
                        Claim
                            Entered
                              11 Filed
                                    05/05/20
                                        06/25/18
                                             10:40:10
                                                   PagePage
                                                        1 of 418 of 98
Case 18-12662-abl
      Case 18-12662-leb
                  Doc 188
                        Claim
                            Entered
                              12 Filed
                                    05/05/20
                                        06/25/18
                                             10:40:10
                                                   PagePage
                                                        1 of 419 of 98
Case 18-12662-abl
      Case 18-12662-leb
                  Doc 188
                        Claim
                            Entered
                              13 Filed
                                    05/05/20
                                        06/25/18
                                             10:40:10
                                                   PagePage
                                                        1 of 420 of 98
Case 18-12662-abl
      Case 18-12662-leb
                  Doc 188
                        Claim
                            Entered
                              14 Filed
                                    05/05/20
                                        06/25/18
                                             10:40:10
                                                   PagePage
                                                        1 of 721 of 98
Case 18-12662-abl
      Case 18-12662-leb
                  Doc 188
                        Claim
                            Entered
                              15 Filed
                                    05/05/20
                                        06/26/18
                                             10:40:10
                                                   PagePage
                                                        1 of 422 of 98
Case 18-12662-abl
      Case 18-12662-leb
                  Doc 188
                        Claim
                            Entered
                              16 Filed
                                    05/05/20
                                        06/26/18
                                             10:40:10
                                                   PagePage
                                                        1 of 323 of 98
Case 18-12662-abl
      Case 18-12662-leb
                  Doc 188
                        Claim
                            Entered
                              16 Filed
                                    05/05/20
                                        07/05/18
                                             10:40:10
                                                   PagePage
                                                        1 of 324 of 98
Case 18-12662-abl
      Case 18-12662-leb
                  Doc 188
                        Claim
                            Entered
                              17 Filed
                                    05/05/20
                                        06/27/18
                                             10:40:10
                                                   PagePage
                                                        1 of 325 of 98
Case 18-12662-abl
      Case 18-12662-leb
                  Doc 188
                        Claim
                            Entered
                              18 Filed
                                    05/05/20
                                        06/28/18
                                             10:40:10
                                                   PagePage
                                                        1 of 426 of 98
Case 18-12662-abl
      Case 18-12662-leb
                  Doc 188
                        Claim
                            Entered
                              19 Filed
                                    05/05/20
                                        06/28/18
                                             10:40:10
                                                   PagePage
                                                        1 of 327 of 98
Case 18-12662-abl
      Case 18-12662-leb
                  Doc 188
                        Claim
                            Entered
                              20 Filed
                                    05/05/20
                                        06/28/18
                                             10:40:10
                                                   PagePage
                                                        1 of 328 of 98
Case 18-12662-abl
      Case 18-12662-leb
                  Doc 188
                        Claim
                            Entered
                              21 Filed
                                    05/05/20
                                        06/29/18
                                             10:40:10
                                                   PagePage
                                                        1 of 629 of 98
                       Case 18-12662-abl
                             Case 18-12662-leb
                                         Doc 188
                                               Claim
                                                   Entered
                                                     22 Filed
                                                           05/05/20
                                                               07/02/18
                                                                    10:40:10
                                                                          PagePage
                                                                               1 of 330 of 98
 Fill in this information to identify the case:
                                                                                                                                 FILED
 Debtor 1 MEDIZONE INTERNATIONAL, INC.                                                                                    U.S. Bankruptcy Court
                                                                                                                            District of Nevada
 Debtor 2
 (Spouse, if filing)                                                                                                             7/2/2018
 United States Bankruptcy Court           District of Nevada                                                              Mary A. Schott, Clerk
 Case number: 18−12662


Official Form 410
Proof of Claim                                                                                                                                    04/16

Read the instructions before filling out this form. This form is for making a claim for payment in a bankruptcy case. Do not use this form to
make a request for payment of an administrative expense. Make such a request according to 11 U.S.C. § 503.

Filers must leave out or redact information that is entitled to privacy on this form or on any attached documents. Attach redacted copies of any
documents that support the claim, such as promissory notes, purchase orders, invoices, itemized statements of running accounts, contracts, judgments,
mortgages, and security agreements. Do not send original documents; they may be destroyed after scanning. If the documents are not available,
explain in an attachment.

A person who files a fraudulent claim could be fined up to $500,000, imprisoned for up to 5 years, or both. 18 U.S.C. §§ 152, 157, and 3571.

Fill in all the information about the claim as of the date the case was filed. That date is on the notice of bankruptcy (Form 309) that you received.


Part 1: Identify the Claim
1.Who is the current            Greg M. Conger
  creditor?
                                Name of the current creditor (the person or entity to be paid for this claim)

                                Other names the creditor used with the debtor


2.Has this claim been                    No
  acquired from                          Yes. From whom?
  someone else?
3.Where should notices            Where should notices to the creditor be sent?                  Where should payments to the creditor be sent? (if
  and payments to the                                                                            different)
  creditor be sent?               Greg M. Conger                                                 Greg M. Conger

  Federal Rule of                 Name                                                           Name
  Bankruptcy Procedure
  (FRBP) 2002(g)                  Gilbert & Sackman, a Law Corporation                           4339 Terra Vista Lane
                                  3699 Wilshire Boulevard
                                  Suite 1200
                                  Los Angeles, CA 90010−2732                                     Anaheim Hills, CA 92807

                                  Contact phone               2139004690                         Contact phone            7142697911

                                  Contact email         jlpaller@gslaw.org                       Contact email       gmconger@gmail.com

                                  Uniform claim identifier for electronic payments in chapter 13 (if you use one):



4.Does this claim amend                  No
  one already filed?                     Yes. Claim number on court claims registry (if known)                       Filed on

                                                                                                                                 MM / DD / YYYY
5.Do you know if anyone                  No
  else has filed a proof                 Yes. Who made the earlier filing?
  of claim for this claim?
Official Form 410                                                      Proof of Claim                                                  page 1
Case 18-12662-abl
      Case 18-12662-leb
                  Doc 188
                        Claim
                            Entered
                              23 Filed
                                    05/05/20
                                        07/02/18
                                             10:40:10
                                                   PagePage
                                                        1 of 331 of 98
Case 18-12662-abl
      Case 18-12662-leb
                  Doc 188
                        Claim
                            Entered
                              24 Filed
                                    05/05/20
                                        07/02/18
                                             10:40:10
                                                   PagePage
                                                        1 of 632 of 98
Case 18-12662-abl
      Case 18-12662-leb
                  Doc 188
                        Claim
                            Entered
                              25 Filed
                                    05/05/20
                                        07/02/18
                                             10:40:10
                                                   PagePage
                                                        1 of 433 of 98
Case 18-12662-abl
      Case 18-12662-leb
                  Doc 188
                        Claim
                            Entered
                              26 Filed
                                    05/05/20
                                        07/02/18
                                             10:40:10
                                                   PagePage
                                                        1 of 634 of 98
Case 18-12662-abl
      Case 18-12662-leb
                  Doc 188
                        Claim
                            Entered
                              27 Filed
                                    05/05/20
                                        07/02/18
                                             10:40:10
                                                   PagePage
                                                        1 of 435 of 98
Case 18-12662-abl
      Case 18-12662-leb
                  Doc 188
                        Claim
                            Entered
                              28 Filed
                                    05/05/20
                                        07/02/18
                                             10:40:10
                                                   PagePage
                                                        1 of 336 of 98
Case 18-12662-abl
      Case 18-12662-leb
                  Doc 188
                        Claim
                            Entered
                              29 Filed
                                    05/05/20
                                        07/05/18
                                             10:40:10
                                                   PagePage
                                                        1 of 437 of 98
Case 18-12662-abl
      Case 18-12662-leb
                  Doc 188
                        Claim
                            Entered
                              30 Filed
                                    05/05/20
                                        07/05/18
                                             10:40:10
                                                   PagePage
                                                        1 of 338 of 98
Case 18-12662-abl
      Case 18-12662-leb
                  Doc 188
                        Claim
                            Entered
                              31 Filed
                                    05/05/20
                                        07/06/18
                                             10:40:10
                                                   PagePage
                                                        1 of 439 of 98
Case 18-12662-abl
      Case 18-12662-leb
                  Doc 188
                        Claim
                            Entered
                              32 Filed
                                    05/05/20
                                        07/11/18
                                             10:40:10
                                                   PagePage
                                                        1 of 440 of 98
Case 18-12662-abl
      Case 18-12662-leb
                  Doc 188
                        Claim
                            Entered
                              33 Filed
                                    05/05/20
                                        07/12/18
                                             10:40:10
                                                   PagePage
                                                        1 of 341 of 98
Case 18-12662-abl
      Case 18-12662-leb
                  Doc 188
                        Claim
                            Entered
                              35 Filed
                                    05/05/20
                                        07/13/18
                                             10:40:10
                                                   PagePage
                                                        1 of 442 of 98
Case 18-12662-abl
      Case 18-12662-leb
                  Doc 188
                        Claim
                            Entered
                              36 Filed
                                    05/05/20
                                        07/13/18
                                             10:40:10
                                                   PagePage
                                                        1 of 443 of 98
Case 18-12662-abl
      Case 18-12662-leb
                  Doc 188
                        Claim
                            Entered
                              37 Filed
                                    05/05/20
                                        07/16/18
                                             10:40:10
                                                   PagePage
                                                        1 of 644 of 98
Case 18-12662-abl
      Case 18-12662-leb
                  Doc 188
                        Claim
                            Entered
                              38 Filed
                                    05/05/20
                                        07/16/18
                                             10:40:10
                                                   PagePage
                                                        1 of 645 of 98
Case 18-12662-abl
      Case 18-12662-leb
                  Doc 188
                        Claim
                            Entered
                              39 Filed
                                    05/05/20
                                        07/16/18
                                             10:40:10
                                                   PagePage
                                                        1 of 346 of 98
Case 18-12662-abl
      Case 18-12662-leb
                  Doc 188
                        Claim
                            Entered
                              40 Filed
                                    05/05/20
                                        07/16/18
                                             10:40:10
                                                   PagePage
                                                        1 of 347 of 98
Case 18-12662-abl
      Case 18-12662-leb
                  Doc 188
                        Claim
                            Entered
                              41 Filed
                                    05/05/20
                                        07/17/18
                                             10:40:10
                                                   PagePage
                                                        1 of 348 of 98
Case 18-12662-abl
      Case 18-12662-leb
                  Doc 188
                        Claim
                            Entered
                              44 Filed
                                    05/05/20
                                        07/19/18
                                             10:40:10
                                                   PagePage
                                                        1 of 349 of 98
Case 18-12662-abl
      Case 18-12662-leb
                  Doc 188
                        Claim
                            Entered
                              45 Filed
                                    05/05/20
                                        07/20/18
                                             10:40:10
                                                   PagePage
                                                        1 of 650 of 98
Case 18-12662-abl
      Case 18-12662-leb
                  Doc 188
                        Claim
                            Entered
                              47 Filed
                                    05/05/20
                                        07/20/18
                                             10:40:10
                                                   PagePage
                                                        1 of 451 of 98
Case 18-12662-abl
      Case 18-12662-leb
                  Doc 188
                        Claim
                            Entered
                              48 Filed
                                    05/05/20
                                        07/23/18
                                             10:40:10
                                                   PagePage
                                                        1 of 452 of 98
Case 18-12662-abl
      Case 18-12662-leb
                   Doc 188
                         Claim
                             Entered
                               49 Filed
                                     05/05/20
                                         07/26/18
                                              10:40:10
                                                   PagePage
                                                       1 of 17
                                                             53 of 98
Case 18-12662-abl
      Case 18-12662-leb
                   Doc 188
                         Claim
                             Entered
                               50 Filed
                                     05/05/20
                                         07/26/18
                                              10:40:10
                                                   PagePage
                                                       1 of 22
                                                             54 of 98
Case 18-12662-abl
      Case 18-12662-leb
                   Doc 188
                         Claim
                             Entered
                               51 Filed
                                     05/05/20
                                         07/27/18
                                              10:40:10
                                                   PagePage
                                                       1 of 24
                                                             55 of 98
Case 18-12662-abl
     Case 18-12662-abl
                  Doc 188
                       ClaimEntered
                             52-1 05/05/20
                                    Filed 07/30/18
                                             10:40:10
                                                    Page
                                                       Page
                                                         1 of56
                                                              4 of 98
Case 18-12662-abl
      Case 18-12662-leb
                  Doc 188
                        Claim
                            Entered
                              53 Filed
                                    05/05/20
                                        07/30/18
                                             10:40:10
                                                   PagePage
                                                        1 of 657 of 98
Case 18-12662-abl
      Case 18-12662-leb
                  Doc 188
                        Claim
                            Entered
                              54 Filed
                                    05/05/20
                                        07/31/18
                                             10:40:10
                                                   PagePage
                                                        1 of 558 of 98
Case 18-12662-abl
      Case 18-12662-leb
                  Doc 188
                        Claim
                            Entered
                              55 Filed
                                    05/05/20
                                        08/01/18
                                             10:40:10
                                                   PagePage
                                                        1 of 359 of 98
Case 18-12662-abl
      Case 18-12662-leb
                  Doc 188
                        Claim
                            Entered
                              57 Filed
                                    05/05/20
                                        08/03/18
                                             10:40:10
                                                   PagePage
                                                        1 of 660 of 98
Case 18-12662-abl
      Case 18-12662-leb
                  Doc 188
                        Claim
                            Entered
                              58 Filed
                                    05/05/20
                                        08/06/18
                                             10:40:10
                                                   PagePage
                                                        1 of 461 of 98
Case 18-12662-abl
      Case 18-12662-leb
                  Doc 188
                        Claim
                            Entered
                              59 Filed
                                    05/05/20
                                        08/06/18
                                             10:40:10
                                                   PagePage
                                                        1 of 962 of 98
Case 18-12662-abl
      Case 18-12662-leb
                  Doc 188
                        Claim
                            Entered
                              60 Filed
                                    05/05/20
                                        08/07/18
                                             10:40:10
                                                   PagePage
                                                        1 of 863 of 98
Case 18-12662-abl
      Case 18-12662-leb
                  Doc 188
                        Claim
                            Entered
                              61 Filed
                                    05/05/20
                                        08/13/18
                                             10:40:10
                                                   PagePage
                                                        1 of 664 of 98
Case 18-12662-abl
      Case 18-12662-leb
                  Doc 188
                        Claim
                            Entered
                              62 Filed
                                    05/05/20
                                        08/13/18
                                             10:40:10
                                                   PagePage
                                                        1 of 365 of 98
Case 18-12662-abl
      Case 18-12662-leb
                   Doc 188
                         Claim
                             Entered
                               63 Filed
                                     05/05/20
                                         08/13/18
                                              10:40:10
                                                   PagePage
                                                       1 of 10
                                                             66 of 98
Case 18-12662-abl
      Case 18-12662-leb
                  Doc 188
                        Claim
                            Entered
                              64 Filed
                                    05/05/20
                                        08/13/18
                                             10:40:10
                                                   PagePage
                                                        1 of 367 of 98
Case 18-12662-abl
      Case 18-12662-leb
                  Doc 188
                        Claim
                            Entered
                              65 Filed
                                    05/05/20
                                        08/17/18
                                             10:40:10
                                                   PagePage
                                                        1 of 568 of 98
Case 18-12662-abl
      Case 18-12662-leb
                  Doc 188
                        Claim
                            Entered
                              66 Filed
                                    05/05/20
                                        08/17/18
                                             10:40:10
                                                   PagePage
                                                        1 of 569 of 98
Case 18-12662-abl
      Case 18-12662-leb
                  Doc 188
                        Claim
                            Entered
                              67 Filed
                                    05/05/20
                                        08/20/18
                                             10:40:10
                                                   PagePage
                                                        1 of 570 of 98
Case 18-12662-abl
      Case 18-12662-leb
                  Doc 188
                        Claim
                            Entered
                              69 Filed
                                    05/05/20
                                        08/29/18
                                             10:40:10
                                                   PagePage
                                                        1 of 671 of 98
Case 18-12662-abl
      Case 18-12662-leb
                  Doc 188
                        Claim
                            Entered
                              70 Filed
                                    05/05/20
                                        08/29/18
                                             10:40:10
                                                   PagePage
                                                        1 of 672 of 98
Case 18-12662-abl
      Case 18-12662-leb
                   Doc 188
                         Claim
                             Entered
                               71 Filed
                                     05/05/20
                                         08/29/18
                                              10:40:10
                                                   PagePage
                                                       1 of 11
                                                             73 of 98
Case 18-12662-abl
      Case 18-12662-leb
                  Doc 188
                        Claim
                            Entered
                              73 Filed
                                    05/05/20
                                        09/04/18
                                             10:40:10
                                                   PagePage
                                                        1 of 574 of 98
                       Case 18-12662-abl
                             Case 18-12662-leb
                                         Doc 188
                                               Claim
                                                   Entered
                                                     77 Filed
                                                           05/05/20
                                                               09/10/18
                                                                    10:40:10
                                                                          PagePage
                                                                               1 of 375 of 98
 Fill in this information to identify the case:
                                                                                                                                 FILED
 Debtor 1 MEDIZONE INTERNATIONAL, INC.                                                                                    U.S. Bankruptcy Court
                                                                                                                            District of Nevada
 Debtor 2
 (Spouse, if filing)                                                                                                             9/10/2018
 United States Bankruptcy Court           District of Nevada                                                              Mary A. Schott, Clerk
 Case number: 18−12662


Official Form 410
Proof of Claim                                                                                                                                    04/16

Read the instructions before filling out this form. This form is for making a claim for payment in a bankruptcy case. Do not use this form to
make a request for payment of an administrative expense. Make such a request according to 11 U.S.C. § 503.

Filers must leave out or redact information that is entitled to privacy on this form or on any attached documents. Attach redacted copies of any
documents that support the claim, such as promissory notes, purchase orders, invoices, itemized statements of running accounts, contracts, judgments,
mortgages, and security agreements. Do not send original documents; they may be destroyed after scanning. If the documents are not available,
explain in an attachment.

A person who files a fraudulent claim could be fined up to $500,000, imprisoned for up to 5 years, or both. 18 U.S.C. §§ 152, 157, and 3571.

Fill in all the information about the claim as of the date the case was filed. That date is on the notice of bankruptcy (Form 309) that you received.


Part 1: Identify the Claim
1.Who is the current            Henry L. Kozloski
  creditor?
                                Name of the current creditor (the person or entity to be paid for this claim)

                                Other names the creditor used with the debtor            Teresa Kozloski C/F

2.Has this claim been                    No
  acquired from                          Yes. From whom?
  someone else?
3.Where should notices            Where should notices to the creditor be sent?                  Where should payments to the creditor be sent? (if
  and payments to the                                                                            different)
  creditor be sent?               Henry L. Kozloski

  Federal Rule of                 Name                                                           Name
  Bankruptcy Procedure
  (FRBP) 2002(g)                  PO BOX 370
                                  East Otis, MA 01029



                                  Contact phone              413−335−5456                        Contact phone

                                  Contact email          hkozloski@aol.com                       Contact email

                                  Uniform claim identifier for electronic payments in chapter 13 (if you use one):



4.Does this claim amend                  No
  one already filed?                     Yes. Claim number on court claims registry (if known)                       Filed on

                                                                                                                                 MM / DD / YYYY
5.Do you know if anyone                  No
  else has filed a proof                 Yes. Who made the earlier filing?
  of claim for this claim?
Official Form 410                                                      Proof of Claim                                                  page 1
Case 18-12662-abl
      Case 18-12662-leb
                  Doc 188
                        Claim
                            Entered
                              78 Filed
                                    05/05/20
                                        09/07/18
                                             10:40:10
                                                   PagePage
                                                        1 of 576 of 98
Case 18-12662-abl
      Case 18-12662-leb
                  Doc 188
                        Claim
                            Entered
                              79 Filed
                                    05/05/20
                                        09/10/18
                                             10:40:10
                                                   PagePage
                                                        1 of 477 of 98
                       Case 18-12662-abl
                             Case 18-12662-leb
                                         Doc 188
                                               Claim
                                                   Entered
                                                     81 Filed
                                                           05/05/20
                                                               09/11/18
                                                                    10:40:10
                                                                          PagePage
                                                                               1 of 378 of 98
 Fill in this information to identify the case:
                                                                                                                                 FILED
 Debtor 1 MEDIZONE INTERNATIONAL, INC.                                                                                    U.S. Bankruptcy Court
                                                                                                                            District of Nevada
 Debtor 2
 (Spouse, if filing)                                                                                                             9/11/2018
 United States Bankruptcy Court           District of Nevada                                                              Mary A. Schott, Clerk
 Case number: 18−12662


Official Form 410
Proof of Claim                                                                                                                                    04/16

Read the instructions before filling out this form. This form is for making a claim for payment in a bankruptcy case. Do not use this form to
make a request for payment of an administrative expense. Make such a request according to 11 U.S.C. § 503.

Filers must leave out or redact information that is entitled to privacy on this form or on any attached documents. Attach redacted copies of any
documents that support the claim, such as promissory notes, purchase orders, invoices, itemized statements of running accounts, contracts, judgments,
mortgages, and security agreements. Do not send original documents; they may be destroyed after scanning. If the documents are not available,
explain in an attachment.

A person who files a fraudulent claim could be fined up to $500,000, imprisoned for up to 5 years, or both. 18 U.S.C. §§ 152, 157, and 3571.

Fill in all the information about the claim as of the date the case was filed. That date is on the notice of bankruptcy (Form 309) that you received.


Part 1: Identify the Claim
1.Who is the current            KENNETH D HOLROYD
  creditor?
                                Name of the current creditor (the person or entity to be paid for this claim)

                                Other names the creditor used with the debtor


2.Has this claim been                    No
  acquired from                          Yes. From whom?
  someone else?
3.Where should notices            Where should notices to the creditor be sent?                  Where should payments to the creditor be sent? (if
  and payments to the                                                                            different)
  creditor be sent?               KENNETH D HOLROYD

  Federal Rule of                 Name                                                           Name
  Bankruptcy Procedure
  (FRBP) 2002(g)                  419 BANNOCKBURN AVE
                                  AMBLER PA 19002−5806



                                  Contact phone              215−789−5077                        Contact phone

                                  Contact email                                                  Contact email

                                  Uniform claim identifier for electronic payments in chapter 13 (if you use one):



4.Does this claim amend                  No
  one already filed?                     Yes. Claim number on court claims registry (if known)                       Filed on

                                                                                                                                 MM / DD / YYYY
5.Do you know if anyone                  No
  else has filed a proof                 Yes. Who made the earlier filing?
  of claim for this claim?
Official Form 410                                                      Proof of Claim                                                  page 1
                       Case 18-12662-abl
                            Case 18-12662-leb
                                         Doc 188
                                              ClaimEntered
                                                    82-1 05/05/20
                                                           Filed 09/12/18
                                                                    10:40:10
                                                                           Page
                                                                              Page
                                                                                1 of79
                                                                                     3 of 98
 Fill in this information to identify the case:
                                                                                                                                 FILED
 Debtor 1 MEDIZONE INTERNATIONAL, INC.                                                                                    U.S. Bankruptcy Court
                                                                                                                            District of Nevada
 Debtor 2
 (Spouse, if filing)                                                                                                             9/12/2018
 United States Bankruptcy Court           District of Nevada                                                              Mary A. Schott, Clerk
 Case number: 18−12662


Official Form 410
Proof of Claim                                                                                                                                    04/16

Read the instructions before filling out this form. This form is for making a claim for payment in a bankruptcy case. Do not use this form to
make a request for payment of an administrative expense. Make such a request according to 11 U.S.C. § 503.

Filers must leave out or redact information that is entitled to privacy on this form or on any attached documents. Attach redacted copies of any
documents that support the claim, such as promissory notes, purchase orders, invoices, itemized statements of running accounts, contracts, judgments,
mortgages, and security agreements. Do not send original documents; they may be destroyed after scanning. If the documents are not available,
explain in an attachment.

A person who files a fraudulent claim could be fined up to $500,000, imprisoned for up to 5 years, or both. 18 U.S.C. §§ 152, 157, and 3571.

Fill in all the information about the claim as of the date the case was filed. That date is on the notice of bankruptcy (Form 309) that you received.


Part 1: Identify the Claim
1.Who is the current            JOASIA CARSON
  creditor?
                                Name of the current creditor (the person or entity to be paid for this claim)

                                Other names the creditor used with the debtor


2.Has this claim been                    No
  acquired from                          Yes. From whom?
  someone else?
3.Where should notices            Where should notices to the creditor be sent?                  Where should payments to the creditor be sent? (if
  and payments to the                                                                            different)
  creditor be sent?               JOASIA CARSON

  Federal Rule of                 Name                                                           Name
  Bankruptcy Procedure
  (FRBP) 2002(g)                  P O BOX 2147
                                  MILL VALLEY CA 94942



                                  Contact phone               4154569066                         Contact phone

                                  Contact email                                                  Contact email

                                  Uniform claim identifier for electronic payments in chapter 13 (if you use one):



4.Does this claim amend                  No
  one already filed?                     Yes. Claim number on court claims registry (if known)                       Filed on

                                                                                                                                 MM / DD / YYYY
5.Do you know if anyone                  No
  else has filed a proof                 Yes. Who made the earlier filing?
  of claim for this claim?
Official Form 410                                                      Proof of Claim                                                  page 1
Case 18-12662-abl
      Case 18-12662-leb
                  Doc 188
                        Claim
                            Entered
                              83 Filed
                                    05/05/20
                                        09/13/18
                                             10:40:10
                                                   PagePage
                                                        1 of 480 of 98
Case 18-12662-abl
      Case 18-12662-leb
                  Doc 188
                        Claim
                            Entered
                              84 Filed
                                    05/05/20
                                        09/13/18
                                             10:40:10
                                                   PagePage
                                                        1 of 381 of 98
Case 18-12662-abl
      Case 18-12662-leb
                   Doc 188
                         Claim
                             Entered
                               85 Filed
                                     05/05/20
                                         09/13/18
                                              10:40:10
                                                   PagePage
                                                       1 of 13
                                                             82 of 98
Case 18-12662-abl
      Case 18-12662-leb
                  Doc 188
                        Claim
                            Entered
                              86 Filed
                                    05/05/20
                                        09/14/18
                                             10:40:10
                                                   PagePage
                                                        1 of 683 of 98
Case 18-12662-abl
      Case 18-12662-leb
                  Doc 188
                        Claim
                            Entered
                              87 Filed
                                    05/05/20
                                        09/14/18
                                             10:40:10
                                                   PagePage
                                                        1 of 684 of 98
Case 18-12662-abl
      Case 18-12662-leb
                  Doc 188
                        Claim
                            Entered
                              88 Filed
                                    05/05/20
                                        09/14/18
                                             10:40:10
                                                   PagePage
                                                        1 of 485 of 98
Case 18-12662-abl
      Case 18-12662-leb
                  Doc 188
                        Claim
                            Entered
                              89 Filed
                                    05/05/20
                                        09/21/18
                                             10:40:10
                                                   PagePage
                                                        1 of 586 of 98
Case 18-12662-abl
      Case 18-12662-leb
                  Doc 188
                        Claim
                            Entered
                              90 Filed
                                    05/05/20
                                        09/24/18
                                             10:40:10
                                                   PagePage
                                                        1 of 687 of 98
Case 18-12662-abl
      Case 18-12662-leb
                  Doc 188
                        Claim
                            Entered
                              91 Filed
                                    05/05/20
                                        09/27/18
                                             10:40:10
                                                   PagePage
                                                        1 of 588 of 98
Case 18-12662-abl
      Case 18-12662-leb
                  Doc 188
                        Claim
                            Entered
                              91 Filed
                                    05/05/20
                                        09/27/18
                                             10:40:10
                                                   PagePage
                                                        2 of 589 of 98
Case 18-12662-abl
      Case 18-12662-abl
                  Doc 188
                        Claim
                            Entered
                              92 Filed
                                    05/05/20
                                        01/28/19
                                             10:40:10
                                                   PagePage
                                                        1 of 590 of 98
Case
   Case
     18-12662-abl
         18-12662-abl
                   DocClaim
                      188 92Entered
                              Part 205/05/20
                                      Filed 01/28/19
                                             10:40:10 Page
                                                       Page1 91
                                                             of 3of 98
Case 18-12662-abl
      Case 18-12662-abl
                  Doc 188
                        Claim
                            Entered
                              93 Filed
                                    05/05/20
                                        02/07/20
                                             10:40:10
                                                   PagePage
                                                        1 of 492 of 98
Case 18-12662-abl   Doc 188   Entered 05/05/20 10:40:10   Page 93 of 98
                                                                            Case 18-12662-abl       Doc 188     Entered 05/05/20 10:40:10         Page 94 of 98



                                                                        1
                                                                        2
                                                                        3
                                                                        4
                                                                        5
                                                                        6   Jason A. Imes, Esq., NV Bar No. 7030
                                                                            Schwartzer & McPherson Law Firm
                                                                        7   2850 South Jones Boulevard, Suite 1
                                                                            Las Vegas NV 89146-5308
                                                                        8
                                                                            Telephone:    (702) 228-7590
                                                                        9   Facsimile:    (702) 892-0122
                                                                            E-Mail:       bkfilings@s-mlaw.com
                                                                       10   Counsel for Lenard E. Schwartzer, Trustee
SCHWARTZER & MCPHERSON LAW FIRM




                                                                       11                             UNITED STATES BANKRUPTCY COURT
                                                                       12                                        DISTRICT OF NEVADA
                           Tel: (702) 228-7590 · Fax: (702) 892-0122
                             2850 South Jones Boulevard, Suite 1




                                                                       13   In re:                                              Case No. BK-S-18-12662-ABL
                                Las Vegas, Nevada 89146-5308




                                                                       14   MEDIZONE INTERNATIONAL, INC.,                       Chapter 7
                                                                       15                                            Debtor. [ PROPOSED ] ORDER GRANTING
                                                                                                                             OMNIBUS OBJECTION FOR AUTHORITY
                                                                       16                                                    TO DESIGNATE CERTAIN PROOFS OF
                                                                       17                                                    CLAIM AS SHAREHOLDER INTERESTS
                                                                                                                             (FRBP 3007(d))
                                                                       18
                                                                                                                                Hearing Date:    June 10, 2020
                                                                       19                                                       Hearing Time:    9:30 a.m.

                                                                       20            The Trustee’s Omnibus Objection to Designate Certain Claims as Shareholder Claims (the
                                                                       21   “Omnibus Objection”) [ECF No. ___ ] having come before this Court on _____________, 2020;
                                                                       22   Lenard E. Schwartzer (the “Trustee”), Chapter 7 Trustee, appearing by and through his counsel,
                                                                       23   Jason A. Imes., Esq., of the Schwartzer & McPherson Law Firm; other parties appearing as noted
                                                                       24   on the record; the Court finding that notice has been given to all creditors and parties in interest as
                                                                       25   required by law, there being no opposition, the Court having made its findings of fact and
                                                                       26   conclusions of law upon the record which are incorporated herein pursuant to Federal Rules of
                                                                       27   Bankruptcy Procedure 9014(c) and 7052, and for good cause appearing,
                                                                       28            IT IS HEREBY ORDERED that the Trustee’s Omnibus Objection is GRANTED; and

                                                                                                                                                                 Page 1 of 5
                                                                            Case 18-12662-abl      Doc 188       Entered 05/05/20 10:40:10       Page 95 of 98



                                                                        1          IT IS FURTHER ORDERED that for purposes of distribution of the assets of this
                                                                        2   bankruptcy estate, the following 77 proofs of claim filed herein shall be deemed timely filed
                                                                        3   proofs of shareholder equity security interests rather than proofs of claim pursuant to Fed. R.
                                                                        4   Bankr. P. 3007:
                                                                        5           Claim                          Claimant                         Date Filed  Amount
                                                                                     No.                                                                        Claimed
                                                                        6             4   Hans Peter Peters                                         06/07/2018 $ 86,250.00
                                                                        7              7      Stephanie Freeman                                     06/26/2018 $                   0.00
                                                                        8              8      Tevon (Dedona) Davis, Tevon Mertz                     06/25/2018 $                   0.00

                                                                        9              9      Thomas Booth Harris                                   06/25/2018 $          21,776.85
                                                                                      10      Robert A Kelley                                       06/25/2018 $                750.00
                                                                       10
                                                                                      11      David E. Arthur                                       06/25/2018 $                500.00
SCHWARTZER & MCPHERSON LAW FIRM




                                                                       11
                                                                                      12      Thomas Booth Harris                                   06/25/2018 $          21,776.85
                                                                       12             13      Darlene M. Laino-Kuren                                06/25/2018 $                   0.00
                           Tel: (702) 228-7590 · Fax: (702) 892-0122
                             2850 South Jones Boulevard, Suite 1




                                                                       13             14      Daniel Durica & Rosemary T. Durica JTTEN              06/25/2018 $               2,500.00
                                Las Vegas, Nevada 89146-5308




                                                                       14             15      John S. and Sally J. Washburn JT TEN                  06/26/2018 $                   0.00
                                                                                      16      Batty A. and Cynthia L. Fadden                        06/26/2018 $                   0.00
                                                                       15
                                                                                      17      Nancy E. Miller                                       06/27/2018 $                500.00
                                                                       16
                                                                                      18      Stephanie Freeman                                     06/28/2018 $                   0.00
                                                                       17
                                                                                      19      Dorothy J. Jackson                                    06/28/2018 $                500.00
                                                                       18             20      Richard L. and Lorna J. Johnson                       06/28/2018 $                   0.00
                                                                       19             21      Thelma Jo Bennett,Theodore Grant Bennett              06/29/2018 $                   0.00
                                                                                              (deceased)
                                                                       20
                                                                                      22      Greg M. Conger                                        07/02/2018 $          10,699.48
                                                                       21
                                                                                      23      The Sunset Trust, Maud P. Leonard, deceased,          07/02/2018 $                   0.00
                                                                       22                     Russell L. Leonard
                                                                                      24      Patsy Wong                                            07/02/2018 $                955.63
                                                                       23
                                                                                      25      Joel Savitch                                          07/02/2018 $                   0.00
                                                                       24
                                                                                      26      Deborah L. Perri                                      07/02/2018 $                   0.00
                                                                       25
                                                                                      27      Guenter B. Moldzio, c/o Andria Moldzio, Trustee       07/02/2018 $               5,000.00
                                                                       26             28      Carla G. Brunner                                      07/02/2018 $                100.00
                                                                       27             29      Manuel Perea                                          07/05/2018 $                500.00

                                                                       28             30      Peter and Sheila DiPiazza                             07/05/2018 $                   0.00


                                                                                                                                                                 Page 2 of 5
                                                                            Case 18-12662-abl   Doc 188      Entered 05/05/20 10:40:10   Page 96 of 98



                                                                        1            31   George James Kamoutsis                           07/06/2018 $             500.00
                                                                        2            32   Bruce Oryson                                     07/11/2018 $             761.00
                                                                                     33   Elaine Parenteau                                 07/12/2018 $             500.00
                                                                        3
                                                                                     35   Joseph V. Martin                                 07/13/2018 $ 575,000.00
                                                                        4
                                                                                     36   Harriet Gertner                                  07/13/2018 $                0.00
                                                                        5
                                                                                     37   Erika Varble                                     07/16/2018 $             951.60
                                                                        6            38   Thelma Jo Bennett, Theodore Grant Bennett        07/16/2018 $       72,350.00
                                                                                          (deceased)
                                                                        7
                                                                                     39   Daniel M. Newman                                 07/16/2018 $                0.00
                                                                        8
                                                                                     40   Timothy R. Ryan                                  07/16/2018 $            3,000.00
                                                                        9
                                                                                     41   William Leslie Stoodard                          07/17/2018 $                0.00
                                                                       10            44   Vincent Fam. Trust                               07/19/2018 $       10,000.00
SCHWARTZER & MCPHERSON LAW FIRM




                                                                       11            45   Valery Warble                                    07/20/2018 $             951.60

                                                                       12            47   David Anthony Gaughan                            07/20/2018 $            1641.20
                           Tel: (702) 228-7590 · Fax: (702) 892-0122




                                                                                     48   Arthur Allison Wills III                         07/23/2018 $                0.00
                             2850 South Jones Boulevard, Suite 1




                                                                       13
                                Las Vegas, Nevada 89146-5308




                                                                                     49   Billy Erwin                                      07/26/2018 $ 151,500.00
                                                                       14
                                                                                     50   Brian Couture                                    07/26/2018 $ 261,500.00
                                                                       15            51   Peter Schoener                                   07/27/2018 $       83,000.00
                                                                       16            52   Jacqueline Rose                                  07/30/2018 $             633.00
                                                                       17            53   Fred Schneider                                   07/30/2018 $             441.00

                                                                       18            54   Donald G. Smith                                  07/31/2018 $             750.00
                                                                                     55   Donna M. Teada                                   08/01/2018 $                0.00
                                                                       19
                                                                                     57   Lawrence Walter Cooke & Constance Mary           08/03/2018 $       11,665.00
                                                                       20                 Cooke JT TEN
                                                                       21            58   Betty Jane Cecil                                 08/06/2018 $            5,020.00

                                                                       22            59   Kathryne O’Connell                               08/06/2018 $       52,000.00
                                                                                     60   Ronald R. Coomber & Claire T. Coomber            08/07/2018 $       36,599.00
                                                                       23                 JTWROS
                                                                       24            61   Jim Carroll                                      08/13/2018 $       10,000.00
                                                                       25            62   Nancy A. Penza                                   08/13/2018 $                0.00

                                                                       26            63   James Bellman, Deneen Bellman                    08/13/2018 $       11,502.10
                                                                                     64   Ruby M. Boecker                                  08/13/2018 $            1,000.00
                                                                       27
                                                                                     65   James Richard Campbell                           08/17/2018 $                0.00
                                                                       28

                                                                                                                                                     Page 3 of 5
                                                                            Case 18-12662-abl     Doc 188     Entered 05/05/20 10:40:10   Page 97 of 98



                                                                        1             66    Peter M. Mullarkey & Annette J. Mullarkey       08/17/2018 $            6,500.00
                                                                        2             67    Thomas G. Beaumont, Mary B. Beaumont            08/20/2018 $             500.00
                                                                                      69    Cindy Shelter Varble                            08/29/2018 $             951.60
                                                                        3
                                                                                      70    Dyke R. Varble                                  08/29/2018 $             951.60
                                                                        4
                                                                                      71    Linda Patow                                     08/29/2018 $       10,000.00
                                                                        5
                                                                                      73    Robert McGuire                                  09/04/2018 $                0.00
                                                                        6             77    Henry L. Kozloski                               09/10/2018 $             800.00
                                                                        7             78    Joseph Gehebe                                   09/07/2018 $             750.00
                                                                        8             79    Sherry M. Adler                                 09/10/2018 $            2,300.00
                                                                                      81    Kenneth D. Holroyd                              09/11/2018 $       22,000.00
                                                                        9
                                                                                      82    Joasia Carson                                   09/12/2018 $                0.00
                                                                       10
                                                                                      83    Dana Guertin                                    09/13/2018 $            1,500.00
SCHWARTZER & MCPHERSON LAW FIRM




                                                                       11
                                                                                      84    Morgan and Ruth O’Shea                          09/13/2018 $             540.00
                                                                       12             85    Maribeth Kambitsch                              09/13/2018 $            3,647.76
                           Tel: (702) 228-7590 · Fax: (702) 892-0122
                             2850 South Jones Boulevard, Suite 1




                                                                       13             86    Catherine M. Campigno & Anthony M. Campigno     09/14/2018 $             425.00
                                Las Vegas, Nevada 89146-5308




                                                                       14             87    Rudolph K. Paulsen, Jr.                         09/14/2018 $             581.25
                                                                                      88    Ronald St. John                                 09/14/2018 $                0.00
                                                                       15
                                                                                      89    Solomon Volen & Irma Volen JT TEN               09/21/2018 $             200.00
                                                                       16
                                                                                      90    David M. Krombeen                               09/24/2018 $       12,880.00
                                                                       17             91    Renee Paulson                                   09/27/2018 $ 250,000.00
                                                                       18             92    Pauline L. King                                 01/28/2019 $                0.00
                                                                       19             93    Paul D. Borchadt and Paula R. Borchadt          02/07/2020 $       30,595.00

                                                                       20
                                                                       21   Submitted by:

                                                                       22
                                                                            ___________________________________
                                                                       23
                                                                            Jason A. Imes, Esq.
                                                                       24   Schwartzer & McPherson Law Firm
                                                                            2850 South Jones Blvd., Suite 1
                                                                       25   Las Vegas NV 89146
                                                                            Attorneys for Lenard E. Schwartzer, Trustee
                                                                       26
                                                                       27
                                                                       28

                                                                                                                                                      Page 4 of 5
                                                                            Case 18-12662-abl     Doc 188     Entered 05/05/20 10:40:10        Page 98 of 98



                                                                        1                                Local Rule 9021 CERTIFICATION
                                                                        2          In accordance with LR 9021, counsel submitting this document certifies that the order
                                                                            accurately reflects the court’s ruling and that (check one):
                                                                        3
                                                                                         The court waived the requirement of approval under LR 9021(b)(1).
                                                                        4
                                                                        5                No party appeared at the hearing or filed an objection to the motion.

                                                                        6                 I have delivered a copy of this proposed order to all counsel who appeared
                                                                                  at the hearing, and any unrepresented parties who appeared at the hearing, and each
                                                                        7         has approved or disapproved the order, or failed to respond, as indicated above.
                                                                        8
                                                                                          I certify that this is a case under Chapter 7 or 13, that I have served a copy
                                                                        9         of this order with the motion pursuant to LR 9014(g), and that no party has
                                                                                  objection to the form or content of the order.
                                                                       10
SCHWARTZER & MCPHERSON LAW FIRM




                                                                       11
                                                                            _____________________________
                                                                       12   Jason A. Imes, Esq.
                           Tel: (702) 228-7590 · Fax: (702) 892-0122




                                                                            Schwartzer & McPherson Law Firm
                             2850 South Jones Boulevard, Suite 1




                                                                       13
                                Las Vegas, Nevada 89146-5308




                                                                                                                          ###
                                                                       14
                                                                       15
                                                                       16
                                                                       17
                                                                       18
                                                                       19
                                                                       20
                                                                       21
                                                                       22
                                                                       23
                                                                       24
                                                                       25
                                                                       26
                                                                       27
                                                                       28

                                                                                                                                                              Page 5 of 5
